UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 ————— FORM 10-Q/A Amendment No. 1 ————— (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: June30,2011 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-15491 PARLUX FRAGRANCES, INC. (Exact Name of Registrant As Specified in Its Charter) DELAWARE 22-2562955 (State or Other Jurisdiction of Incorporation or Organization) (IRS Employer Identification No.) 5900 N. Andrews Avenue, Suite 500, Fort Lauderdale, FL 33309 (Address of Principal Executive Offices)(Zip Code) (954) 316-9008 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesþNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, everyInteractive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during thepreceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesþNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes £ No R Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at August 4, 2011 Common Stock, $0.01 par value per share 20,769,362 shares EXPLANATORY NOTE The sole purpose of this Amendment No. 1 (this “Amendment No. 1”) to the Quarterly Report on Form 10-Q for the quarterly period ended June 30, 2011 (the “Quarterly Report on Form 10-Q”) of Parlux Fragrances, Inc. (the “Company”) is to amend and restate “Part II - Item 6” (Exhibits) of the Quarterly Report on Form 10-Q, filed with the Securities and Exchange Commission (the “SEC”) on August 5, 2011 in its entirety to add Exhibit 10.4 that was inadvertently omitted from the original filing and that clarifies certain provisions of the agreement filed as Exhibit 10.2 to the Quarterly Report on Form 10-Q. Other than the foregoing and the recently-dated certifications of the Company, as required by Rule 12b-15 under the Securities Exchange Act of 1934, no other changes have been made to the Company’s Quarterly Report on Form 10-Q.This Amendment No. 1 does not reflect events occurring after the filing on August 5, 2011 of the original Quarterly Report on Form 10-Q with the SEC, or modify or update the disclosures presented in the original Quarterly Report on Form 10-Q, except to reflect the revisions described above. 2 PART II – OTHER INFORMATION ITEM 6. EXHIBITS. Exhibit# Description First Amendment to Credit Agreement, dated April 15, 2011, among Parlux Ltd., Parlux Fragrances, Inc. and General Electric Capital Corporation (incorporated by reference to Exhibit 10.96 to the Company's Annual Report on Form 10-K for the year ended March 31, 2011, filed on May 26, 2011). Amendment to Executive Employment Agreement, dated May 18, 2011, between Parlux Fragrances, Inc. and Frederick E. Purches (incorporated by reference to Exhibit 10.1 to the Company's Current Report on Form 8-K filed on May 20, 2011). Executive Employment Agreement, dated August 1, 2011, between Parlux Fragrances, Inc. and Raymond J. Balsys (incorporated by reference to Exhibit 10.1 to the Company's Current Report on Form 8-K filed on August 3, 2011). Letter Agreement, dated June 27, 2011, between Parlux Fragrances, Inc. and Frederick E. Purches.* Certification of Chief Executive Officer Pursuant to §302 of the Sarbanes-Oxley Act of 2002.+ Certification of Chief Financial Officer Pursuant to §302 of the Sarbanes-Oxley Act of 2002.+ Certification of Chief Executive Officer Pursuant to §302 of the Sarbanes-Oxley Act of 2002.* Certification of Chief Financial Officer Pursuant to §302 of the Sarbanes-Oxley Act of 2002.* Certification of Chief Executive Officer Pursuant to §906 of the Sarbanes-Oxley Act of 2002.+ Certification of Chief Financial Officer Pursuant to §906 of the Sarbanes-Oxley Act of 2002.+ Certification of Chief Executive Officer Pursuant to §906 of the Sarbanes-Oxley Act of 2002.* Certification of Chief Financial Officer Pursuant to §906 of the Sarbanes-Oxley Act of 2002.* * Filed herewith. + Previously filed or furnished with the original Quarterly Report on Form 10-Q. 3 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. PARLUX FRAGRANCES, INC. Date: January 13, 2012 By: /s/ Frederick E. Purches Frederick E. Purches Chairman and Chief Executive Officer (Principal Executive Officer) By: /s/ Raymond J. Balsys Raymond J. Balsys, Chief Financial Officer (Principal Financial and Principal Accounting Officer) 4 EXHIBITINDEX Exhibit# Description First Amendment to Credit Agreement, dated April 15, 2011, among Parlux Ltd., Parlux Fragrances, Inc. and General Electric Capital Corporation (incorporated by reference to Exhibit 10.96 to the Company's Annual Report on Form 10-K for the year ended March 31, 2011, filed on May 26, 2011). Amendment to Executive Employment Agreement, dated May 18, 2011, between Parlux Fragrances, Inc. and Frederick E. Purches (incorporated by reference to Exhibit 10.1 to the Company's Current Report on Form 8-K filed on May 20, 2011). Executive Employment Agreement, dated August 1, 2011, between Parlux Fragrances, Inc. and Raymond J. Balsys (incorporated by reference to Exhibit 10.1 to the Company's Current Report on Form 8-K filed on August 3, 2011). Letter Agreement, dated June 27, 2011, between Parlux Fragrances, Inc. and Frederick E. Purches.* Certification of Chief Executive Officer Pursuant to §302 of the Sarbanes-Oxley Act of 2002.+ Certification of Chief Financial Officer Pursuant to §302 of the Sarbanes-Oxley Act of 2002.+ Certification of Chief Executive Officer Pursuant to §302 of the Sarbanes-Oxley Act of 2002.* Certification of Chief Financial Officer Pursuant to §302 of the Sarbanes-Oxley Act of 2002.* Certification of Chief Executive Officer Pursuant to §906 of the Sarbanes-Oxley Act of 2002.+ Certification of Chief Financial Officer Pursuant to §906 of the Sarbanes-Oxley Act of 2002.+ Certification of Chief Executive Officer Pursuant to §906 of the Sarbanes-Oxley Act of 2002.* Certification of Chief Financial Officer Pursuant to §906 of the Sarbanes-Oxley Act of 2002.* * Filed herewith. + Previously filed or furnished with the original Quarterly Report on Form 10-Q. 5
